Citation Nr: 1224269	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-48 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right leg neuropathy.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service in the Army from March 1969 to October 1970 and in the Air Force from July 1971 to September 1972, including a tour in Vietnam from October 1969 to October 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), denying the Veteran's petition to reopen his claim for service connection for PTSD and his claims for service connection for bilateral hearing loss, right leg neuropathy, and chronic bronchitis. 

This issue was before the Board in March 2011.  In that decision, the Board determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD, as well as denied the claim for service connection for a respiratory disorder.  

However, the Board remanded the claims for service connection for bilateral hearing loss and right leg neuropathy to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration-but especially to obtain a medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss and right leg neuropathy, particularly in terms of the likelihood these disabilities are related or attributable to his military service and, in regard to right leg neuropathy, specifically, to his presumed exposure to Agent Orange in Vietnam.

The AMC obtained this requested medical nexus opinion in August 2011, and it is responsive to this determinative issue of causation.  So there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).

In fact, during the remand period, the RO granted the claim for bilateral hearing loss in a decision issued in April 2012.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  

In regard to the issue of service connection for right leg neuropathy the AMC considered the VA medical nexus opinion obtained on remand, but continued to deny the claim for right leg neuropathy in an April 2012 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era and is presumed to have been exposed to Agent Orange during service. 

2.  The Veteran did not have right leg neuropathy in service or to a compensable degree within one year after his last exposure to Agent Orange.

3.  Acute and subacute peripheral neuropathy as defined by VA regulation has never been clinically established.

4.  Right leg compressive neuropathy/radiculopathy is not one of the diseases presumptively associated with Agent Orange exposure.

5.  Competent medical opinion of record states right-leg neuropathy is not likely related to exposure to Agent Orange.





CONCLUSION OF LAW

The Veteran's claimed right leg neuropathy was not incurred in or aggravated by his military service and acute and subacute peripheral neuropathy may not be presumed to have been incurred in service, including as a result of exposure to Agent Orange in Vietnam.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice must inform him of the information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of this service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and this disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The Veteran was provided this required notice in a September 2008 letter.  The letter indicated the type of evidence and information needed to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO sent that September 2008 letter prior to initially adjudicating his claim in March 2009, therefore in the preferred sequence since, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VCAA notice errors, including in timing and content, are not presumptively prejudicial - rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content but, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  So absent this pleading or showing in this instance, the duty to notify has been satisfied.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs), including those verifying his service in Vietnam during the Vietnam War era.  Also obtained were his post-service VA treatment records.  He has not identified any other records that also need to be obtained.  

The Board also, as already alluded to, since remanded this claim in March 2011 to obtain a VA medical nexus opinion concerning the determinative issue of the etiology of his right leg neuropathy - and specifically insofar as the likelihood it is related or attributable to his military service and, in particular, to his presumed exposure to Agent Orange in Vietnam.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA compensation examiner designated to provide this medical nexus opinion responded in August 2011 with her findings, and her opinion is responsive to this determinative issue of causation, so, as already mentioned, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the duty to assist the Veteran with this claim also has been satisfied.

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection - Including those Predicated on Exposure to Agent Orange in Vietnam

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition to these presumptive provisions, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated with Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

Where the determinative issue involves causation or diagnosis, however, there generally (though not always) must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Evidence and Analysis

A VA examination was conducted in August 2011.  The examiner diagnosed compressive neuropathy radiculopathy.  So there is no disputing he has this alleged condition and, therefore, satisfies the first and indeed perhaps most fundamental requirement of his claim - that is, have proof he has this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue is whether this condition is attributable to his military service - including, in particular, to any exposure to Agent Orange or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Significantly, however, right leg compressive neuropathy is not on the list of the presumptive diseases as referred to above.  And as explained more fully below, it is not acute or subacute peripheral neuropathy as defined by VA.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  As pointed out in the Remand, acute and subacute peripheral neuropathies are among the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  However, as also mentioned, the Secretary of VA has clarified that a presumption of service connection based on exposure to herbicides used in the Vietnam during the Vietnam Era is not warranted for chronic peripheral nervous system disorders.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010). 

VA regulations state that, for the purposes of 38 C.F.R. § 3.309(e), the term "acute and subacute peripheral neuropathy" means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, the Veteran's right leg neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the Veteran was exposed to an herbicide agent during military service.  38 C.F.R. § 3.307(a)(6)(ii).  Further, as there is no indication his right leg neuropathy manifested within the required one year of his exposure, meaning by October 1971; and certainly not to the prescribed minimum compensable degree of at least 10-percent disabling, he also is not entitled to presumptive service connection on this basis either.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

That said, his service personnel records confirm that he served in Vietnam from October 1969 to October 1970, so it is presumed that he was exposed to herbicides while there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  And, moreover, even though he is not entitled to presumptive service connection, his claim still must be reviewed to determine whether service connection is established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the principles set forth in Combee, which, as mentioned, instead concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Again as pointed out in the Remand, the Veteran's STRs including the reports of his October 1970 Army and September 1972 Air Force separation exams, are completely unremarkable for any indication of complaints or treatment for right leg neuropathy.  But an April 1995 letter from his sister relates his subsequent right leg problems to his combat experiences by generally suggesting his "leg problems" are related to his combat injuries, keeping in mind that he received the Purple Heart Medal, among others.  But he received the Purple Heart Medal for an injury to his left foot, in particular, and past adjudications denying service connection have determined he does not have any chronic (meaning permanent) disability as a residual of that left foot injury, either to this foot in particular or even to his left Achilles tendon (especially since the latter injury occurred after service). 

So any current right leg neuropathy could not be attributed to his military service secondarily by way of that left foot injury, because no residuals of that injury have been service connected.  See 38 C.F.R. § 3.310(a) & (b) (disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998). 

As noted, in regard to service connection on a direct basis, the Board remanded the case in order to obtain an opinion regarding the type of neuropathy the Veteran has (especially in terms of whether it is acute or subacute) and whether it manifested to 10 percent within a year of discharge.  The Board also asked; if the Veteran did not have acute or subacute right leg peripheral neuropathy, then whether any diagnosed right leg neuropathy of another sort was nonetheless related to the Veteran's military service-particularly his combat experience in Vietnam where he sustained a left foot shrapnel injury, so not direct injury to his right leg. 

Pursuant to this remand directive, a VA clinician reviewed the Veteran's claims file in August 2011.  This physician concluded that it was less likely than not that the Veteran's condition was incurred in or caused by inservice event, injury or illness.  This VA examiner then provided the underlying medical rationale for this opinion (which is where most of the probative value of the opinion is derived) with a review of the claims file and citation to evidence or findings in the file.  She also provided an explanation of how this evidence and findings apply to the specific facts and circumstances of this particular case.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The physician explained:  

The right leg condition originally claimed by the veteran does not represent peripheral neuropathy but rather a compressive neuropathy/radiculopathy which is a clinically separate condition from peripheral neuropathy.  The Veteran has bilateral symptoms of anterior thigh numbness, symptoms more likely than not due to spine disease.  There is no evidence in the service medical record to indicate that the veteran sustained a significant injury to the spine inservice.  There is no medical evidence that the Veteran had any spine problems until well after service; the single piece of evidence indicating a suspected spine condition is dated 1991.  There is no medical evidence to support a claim that the claimed nerve condition of the right anterior thigh is due to or caused by military service.  There is no evidence to support any claimed right leg condition is due to the shrapnel wound of the left foot sustained in service.  Available evidence indicates that injury was minor and not disabling in any way.  The veteran does not have evidence of a chronic peripheral neuropathy, presently mild on formal nerve conduction testing.  There is no evidence in the service medical records to show that the condition presented within one year of military service or by October 1971.  Service medical records for that specific time period are silent with regard to any medical complaints.  Further, had there been an acute or subacute onset of peripheral neuropathy specifically due to Agent Orange exposure, any such neuropathy would be expected to be significantly more severe now, four decades after onset, than mild findings on nerve conduction studies.  The peripheral neuropathy is not due to or caused by the shrapnel wound in service.  The direct injury was to the left foot and there is no evidence that the injury was of such severity as to cause any nerve injury to either the left foot directly or some secondary nerve condition of the right lower extremity. 

Diagnoses: Radiculopathy, also described as bilateral paralysis, incomplete, femoral nerves less likely than not due to Agent Orange exposure or any other in service injury.  This condition is more likely than not due to degenerative spine disease.

Peripheral neuropathy, sensory, idiopathic, chronic, no evidence of condition within one year of exposure to agent orange and less likely than not due to any other inservice condition, exposure or injury.

Note: As an Agent Orange exposed veteran, [The Veteran] is at increased risk to develop Type 2 diabetes and at some future time it may be shown that this documented sensory peripheral neuropathy is the presenting symptom of Type 2 diabetes.  

This VA compensation examiner therefore has categorically refuted any notion of any sort of causation or correlation between the Veteran's right leg neuropathy and his presumed exposure to Agent Orange in Vietnam and, in so doing, has provided sound rationale reasoning regarding this subject matter area concluding against such cause and effect.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  The opinion is well reasoned, and she considered all relevant evidence both for and against the claim for the conclusion ultimately reached.  The opinion therefore has the proper factual foundation and predicate, in turn giving it a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  

Furthermore, the evidence of record supports this VA examiner's conclusions.  In reviewing the Veteran's service as well as post-service history, there is no evidence showing of right leg neuropathy or a diagnosis of right leg neuropathy in service or within a year of either period of discharge, certainly not the required indication that it was at least 10-percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In fact, there are no records reflecting complaints, diagnosis or findings related to right leg neuropathy until he filed for VA benefits in 2008 or thereabouts, so for some 36 years after the Veteran's last period of military service ended in September 1972.  The Board notes that a June 1991 private psychiatric evaluation report refers to the Veteran complaints of leg problems, but does not provide a diagnosis.  But even accepting that his right leg problems may have started in 1991, this is still far removed from his service with no suggestion of its initial manifestation during the still many intervening years following the conclusion of his service.  The Board realizes that the mere fact that there is no documentation of this condition for so long after service, such as in the way of treatment records, is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it, especially when considering it on direct and presumptive bases.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Also, because his right leg neuropathy was not noted in service, this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) does not apply.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011), the Federal Circuit Court and Veteran's Court (CAVC) cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  But, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  And, here, the August 2011 VA compensation examiner, considered it noteworthy that there were no relevant findings of neuropathy at any time in service or even for many years afterwards, so well beyond the one-year presumptive period following service.  

In this decision, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

However, ultimately, the medical opinion is more competent and credible on the determinative issues of causation and aggravation, especially since peripheral neuropathy is not the type of condition that is readily amenable to probative lay comment regarding its etiology.  38 C.F.R. § 3.159(a)(1) versus (a)(2).  See, too, Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for right leg neuropathy.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for right leg neuropathy is denied.





____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


